OFFICE    OF THE ATTORNEY      GENERAL   OF TEXAS
                          AUSTIN




                l3arhan
county .%ttornoy
Wrath County*
Stophellvill?,Texas.,
Ibar Sirl




                                         difficultj oml-
                                   ory on their pert
                                   offioials nnlariss
                                   are due even thou&




              prcciste your -mdvln~ the roqulremnt.
     that a brief bo prepared on this anh yoilr
     ;-ivingu3 an answer on this nattier imcdiate-
     13.’
            .Article39128, Section 6(b), roads'as follows:
Eon. Clint Barham, page 2


         Vo officer rocoiving a salary chnll
    hcroax'tcrroceive*any er officio coqensation:




          Ye note the use of the yjoras"other funds" in
this ghrose in your latter. "Glutthot they mutt trcne-
for f;-oxgther~$unas~(uUersoorinn ours) a sufficient
amount of money to m!sl;oup the de~icicncy in the Offi-
cers' Salary ?&a with whi,chto pay the county official."
          By the terms of'the above quoted article and
section, the comnisoioners* court is only authorized
to make transfers 03x3 the General Fund of the coudy
to the Officers1 Salary i?und.
          3mh R trnnsfer ES is provided for in tileabove
Quoted section would not be in conflict with the iqliea
prohibition containca in.Section 9 of Article 0 of the
Constitution.ofthe state of Teras,ngainstthe transfer
by the'cczmmissionern'court of a county of money from
okieconstitutionalruna to another. CARROLL v. XILLIAK3,~
109 T??x.AS
          155, 202 S.%* 504.
          Ia no sense is the transfer of monies from the
Coneral tina to the Officers' Salary Fund an uncoasti-
tutionol diversi of taxes for en uanuthorizca-Jur,ose.
There is no unln~;~"ultransfer or divarsion becaucc the
peyment af the salaries of county.officersis one of
t!iepur?osss of the County General Fund. Thcoreticdly
the co!x3tituti.onal
                   Gen'cralFund of the County and tho
statutory Officers Salary Fund ore both charged with
the garment of the sal,griosof county officers, avtilnble
funds ir,the for;lersugglomentinGzanies in the letter
in the event of a deficiency.
          The.provisioncontainca is Scctiog 6(b) of
Article 59120, above quotad, for the transfer of funds
from the General zuna to the Ofi‘icers*Cclerp Fund,
when the monies in the latter fur& ar'3insufficientto
ncet the salary claims a&ninst it is r:snilntory
                                               clna
in the event of,a deficiency in the GIPficers*Salaky
Eon. Clint aarhcm, pago 3


Fund the coz&ssionorcl court has no choice but to
offcot the transferfrom the General Fund subjeot,
hovievor,to one qualification.
          The only limitationupon such a transfer
arises whore the monies in the G&ni;relLund itself
are insufficienttc meet outstandingregistered
claims al;ainstthe county.
                                 Civil Statutes, 1923,
            Article 1625,.l?evised
providos:
          Tach county treasurer .sb.cllkccg a well-
     boilndbook in which he shall re&scor 011
     claims against his county in the order of gre-
     seilfotionand if more tnnn one is nressnted
     at the s&e ti.mehe shall register them in the
     ordor of their date. Ee shali 3ay no such     .
     claim or any part thereof, nor shall the sa.me,
     or any part thereof, be received by any offi-
     cer in payment of any indebtednessto tho
     county, until it has been duly reSistored in
     accordance.v:iththe provisions of this title,
     All claims in each olass shall be -2aidIn the
     order in wvhichthey are rezistersd.lt
          h transfer from the Wneral Fund to tho Offi-
cers' Salary Fund cenzot be mx?deat the expenso of the
registered claim holders. where all the   Roden in the
&nercl Fund are obligatedby outstanding or unpaid
script, a transferprejudicial to the possessors of
script csanot be effected. See opinion of thi3 Dopart-
meet, dated cay 8, 1936, to Hon. Xosea L. sa3aras, County
P.ttorcey,Xaco$doches County, by Eon. Joe J. Alsup,
&a&iatant httorney General.
          In such a   case the result of a transfer fram
the *GeneralLund to   the'Officers' Salary IUd would.be
to create a furtier   indebtednessagainst the General
Fund ?ihichwould be   subordinateto all prior:.re&ter-
ea claims.
          As ststod by Zion.Joe J. Usup in the above
referred to opinion.
          Vhe praotical effeot of this is that the
     General Fund merely goes further in the 'red*".
Eon. Clint Bnrhm, pa@ 4


          i%cro tho doficiem7 cxiats in the Czxral
%nd under Article 39120, Sectim (b) above qx~tod,
there can bc EO actual transf6r of msl? Prom the
Cmernl Fund. There cm only be crontcd a mm claim
sminst tha Cci-zrol Ti.mdwhich rr,ust
                                    be paid in the
or&r of its priorit7.
          :!'e
             cuoto further frcmthe opinion above re-
ferrcd to by Iton.Joe J'.J.lsup:
            n * * * a11 claim against tho Count7
       rxxt be _=a:d in the order in %hich they v:cre
       roCiotercd. Thus vinrrcntsof officials do
       not ccoossa,-ily hold priority over outst:nd-
       ing unj+d_ script                        E3V,-
                       . .of
                           . the.general
                                      _ fund.
                                            _
       ever, ~8 a0 not wisn to 00 unacrstooa as
       ruling that the Cfficcrsr Sslary Fund is sub-
       ject to tt;eKenore provi3ions of the Inn,
       J?rtich   1625,   b.vi%.?d   civil   st2tUt6S,   2iid
       evidently tze Lo&slature intemled that p&y-
       rsmtn fron such funa shoulC be x&e Iancash
       as Lectioa 19 of Senate 2111 X0. 5, speclfic-
       ally ~rovlCcs~t!mtall officials mst be paid
       iz soney, The ~cnerol fund of the Count7,
       hoxvcr, is still subject to the term of
       Article lC25. As ststed above, no re,-,istre-
       tian is neaessary for officis13 &miinr: selerp
       from the Gfficers*Salary Zun& and upon the
       trsnsfsr being nade fro3 the cenernl fun& to
       the Officers~ Salary Fund the count7 officials
       should be paid in so far as possible in cash
       out of said fund rqardleas of the status of
       tha gen&al Z'und.n
         hit is our'odnion t&t under the terYs of Arti-
Cl6   39126,
           EaOtiOn 6 tb) Vernon’s Annotated Civil
Statutes, it is oblicztoG7ana namlatory upon the
cczdssioners~ court of c.county to trnnsfor zoniea
fro3 t>e Ckxoral Fun5 to the Officers' Snlery Zimd
there there are n3 c,oniosin the latter Pund v;i'ith.
VMCX io pny 8313rics pf comty officers provided,
however, thst v:herethere me sufficient outstsditzg
regiatcrca olaizlsa@.nat the Gcn3r31 Zml.of e coua-
ty to create a daficicncy in that fund, then tI%re
;my be no trarisfcrof actual cnsh fro% the Cansral
Fund, but only the creatiop of c new claim o(;einct~
Eon. Clint 3arhnm, paga   6




the C+cr,eral
            ?md which is dubordinateto Drier out-
standinS rcr,istoredolalac ay,nir.st
                                  the G&oral wd
and is psycbla in odor of its ~riorit7.
          Trustin::that the above fully answers your
inquiry, v:eare



                                         r=t< sauk
                                           Dick Stout
                                            Assistaat




                                    APiiOVED
                                 Opinion oomittee
                                     B7   Bm
                                       -ciia%n